Powers, J.,
dissenting. I am wholly unable to agree with the conclusions reached by the majority. At the outset, I am impressed with the fact that we have here an attempted donation, natural and meritorious, to which all persons in any way concerned have agreed; one that is in no way contrary to public policy; one wholly free from the taint of fraud or evil purpose. In these circumstances, and in the absence of a binding decision of our own, I would not allow a pure technicality to thwart so worthy a purpose. I would decline to follow such courts as refuse to effectuate a donative intention so unmistakably manifested. But it is not necessary to disregard the precedents in order to deal justly between these parties; for, as I shall attempt to show, my views are sustained both by reason and the weight of authority.
I agree that the arrangement here in question is, in essence, a gift. I agree, too, that every gift involves a donative intent, and a delivery — or what in law amounts to that. I agree that, speaking broadly, the general rule is correctly stated in the majority opinion. But that this rule stands between this claimant and the benefaction intended for him, I deny. We must remember that the case below stood on a motion for a verdict, and the judgment was for the claimant. To sustain this judgment (the other exceptions aside) wé need only find evidence in the record fairly and reasonably tending to establish the facts essential to the claimant’s title.
The holding of the majority is that there is no evidence in the record tending to show (1) an intent to make a gift in praesenti, or (2) a delivery of the thing given.
*505The undisputed evidence is that when Hawks asked Houghton how he would have the transfer of the pass book made, he replied that he wanted the book made payable to himself or Charles Maurer or the survivor. Thereupon the advice of the treasurer of the bank was sought as to how this could be accomplished. Mr. Dewey told how it could be done, and, pursuant to his advice, the assignment was made as we find it. It is pertinent to inquire what toas Houghton trying to do when he had the assignment made as it was and the fund made ultimately payable to the survivor? There is absolutely nothing to- indicate that the arrangement was made for the convenience or to subserve any purpose of the donor. Every circumstance is corroborative of the purpose expressed in the order, — save, possibly this one. The majority say that Houghton kept the book. Assuming this to be so, the fact, in so far as it was entitled to any probative force, tended, it may be, to show that he did not intend a present gift; beyond this, the fact is without the slightest significance.
My reference to the circumstances is not to be taken as an admission that it was necessary to supplement the order itself with further proof in order to make the case for the jury on the question of donative intent. The order on its face imports a joint ownership with the right of survivorship (Erwin v. Felter, 283 Ill. 36, 119 N. E. 926, L. R. A. 1918E, 776; Kelly v. Beers, 194 N. Y. 49, 86 N. E. 980, 128 Am. St. Rep. 543), and was enough to send the case to the jury on that question.
As I have said, I agree that every gift implies a delivery, or what amounts to that. But it is not every gift that requires a hand to hand delivery — the manual tradition of the common law. All that is required is such a consummation as the character of the subject-matter of the gift admits. Just what physical facts are required to effectuate a donative intent depends upon the character of the thing given. When the thing given is corporeal property, a physical delivery, actual or constructive, is required. But we are not here dealing with a transfer of corporeal .property; we are dealing with the transfer of incorporeal property — a contract right, a chose in action. We commonly speak of the pass book as representing a deposit in the bank, as though certain specific funds could be demanded under it. But as the eases show, our language is figurative. What the book represents is a credit — a right to demand and receive a sum owed by the bank. The book is not even a contract in the full *506sense of the term. Talcott v. First National Bank, 53 Kan. 480, 36 Pac. 1066, 24 L. R. A. 737 and note. It is a mere written admission as to the state of the account. Moreover, the subject of this gift is not the thing itself, but a joint interest in the thing. The character of the subject-matter of the gift is such that, necessarily, the donor retains as much as he transfers. He cannot exclude himself from all control over the fund, for then the title would not be joint. But he excluded himself from all control over the interest he gave away. The majority say that the gift of a savings bank deposit requires a delivery. That it requires what amounts to a delivery, I agree. They cite Maryland and New Jersey cases in support of this proposition. That the law of Maryland is with the majority, as is the law of Maine, I have no doubt. In these states a delivery of the pass book is required to make the gift of the deposit complete. But the law of New Jersey is with me, and a delivery of the pass book is not required. Dunn v. Houghton (N. J. Ch.) 51 Atl. 71. In this case is to be found a very intelligent and instructive discussion of this whole subject by Vice Chancellor Stevenson, which is well worth reading. His conclusion is that in the case of joint deposits no actual delivery of anything to the donee is required, because the absolute undertaking of the bank to pay the donee takes the place of delivery.
In Dennin v. Hilton (N. J. Ch.) 50 Atl. 600, though the book was delivered to the donee, Vice Chancellor Pitney says, in speaking of a joint deposit made by a decedent: “She vests the right, to demand that money in herself and Captain Hilton, jointly. This is delivery, so to speak. ’ ’
In East Rutherford Savings, Building and Loan Assn. v. McKenzie, 87 N. J. Eq. 375, 100 Atl. 931, the title to certain building and loan association certificates and a pass book of installment shares therein was in question. Old certificates and an old pass book, both standing in the name of the owner, were surrendered by him, and new ones were issued to himself and wife, with a provision for survivorship ■ he took and retained the new certificates and pass book. Vice Chancellor Howell recognizes the fact that a donative intent must, in such cases, appear, and says that a delivery, or what amounts to delivery, must be shown; and that the donor must rid himself of all control of the subject-matter of the gift.. But he concludes that the transaction showed “a delivery of the subject-matter of the gift within the *507requirements of the law on the subject.” There was evidence that the donee acquired possession of the certificates and book before the donor’s decease. But the Vice Chancellor disregards this fact,_ and puts the decision squarely upon the ground that “by virtue of the transaction above recited (the transfer), the title to said'shares and pass book, and the fund represented by them vested in Mr. and Mrs. McKenzie as joint tenants” on the date of the surrender of the old papers and the issuance of the new ones. This opinion of the Vice Chancellor was so satisfactory to the Court of Errors and Appeals that the decree in favor of the surviving wife was affirmed for the reasons therein stated, without further opinion.
Reference is made by the majority to certain Rhode Island cases, and it is said that they recognize the necessity of delivery. True, -but that court does not sustain the majority by holding that a delivery of the pass book is necessary. On the contrary, they hold that a delivery of the pass book is not necessary. In Whitehead v. Smith, 19 R. I. 135, 32 Atl. 168, a father deposited money to the credit of himself or his daughter, payable to either or the survivor. It was held-that the deposits became the joint property of the parties during their mutual lives, and passed immediately to the daughter upon the father’s death. '
The last word of that court on this subject was spoken in Marston v. Industrial Trust Co. (R. I.) 107 Atl. 88. Laura C. Marston had a deposit in her own name. She directed the Trust Company to change the account to “Laura C. Marston or George S. Marston, payable to either or to the survivor.” Mr. Marston never had possession of the bank book. It was held that a delivery of the book was not a prerequisite to the creating and passing of a joint title in the deposit, and that Mr. Marston took the same by right of survivorship. The court said that when it is clear that the parties intended to create a joint account, “so that both of the^ parties have an equal right to draw on the funds, it is immaterial which holds the book.”
A delivery of the pass book is not required in Connecticut. Appeal of Buckingham, 60 Conn. 143, 22 Atl. 509; Candee v. Connecticut Sav. Bank, 81 Conn. 372, 71 Atl. 551, 22 L. R. A. (N. S.) 568. It was held in Main’s Appeal, 73 Conn. 638, 48 Atl. 965, that the gift failed because it was considered that the arrangement was an attempted testamentary transfer, but the court said that, if it had been the intention of the depositor *508“that a joint interest with herself in the money should immediately vest' in her daughters, the gift would not have failed because she retained possession of the bank books. Her possession as a joint owner would have been regarded as the possession of the other joint owners.”
A delivery of the pass book is not required in Illinois. In Erwin v. Felter, supra, a person deposited her own money in a bank, and took out certificates running to herself “or Mrs. Martha D. Erwin, or the survivor of either,” which certificates were not delivered to Mrs. Erwin, but were left with the bank under a receipt running to the depositor. Upon the death of the latter, it was held that Mrs. Erwin took the funds by right of survivorship.
A delivery of the pass boob is not required in Pennsylvania. In re Parry’s Est., 188 Pa. 33, 41 Atl. 448, 49 L. R. A. 444, 68 Am. St. Rep. 847, involved the title to a letter of credit purchased with the husband’s money, but running to himself and wife. There was nothing to show that the letter was ever delivered to the wife. The court said: “We are clear the writings created an estate, as between husband and wife, by entireties,- and such an estate, at common law, goes to the survivor. This estate may be created in a chattel as well as realty; in a chose in action and one in possession. ’ ’
In Blick v. Cockins, 252 Pa. 56, 97 Atl. 125, the ownership of certain bank balances standing in the names of a man and his wife was involved. These balances were “subject1 to the order of either or survivor.” Much of the money deposited was that of the wife, but the president judge of the common pleas, whose opinion was adopted as the opinion of the Supreme Court, said that fact made no difference; that the wife had the right to give property over to herself and husband as joint owners, and that “the deposit of it in this way” had that effect. The title to the surviving husband was sustained. ,.
In Michigan a delivery of the pass book is not required. In Negaunee Nat. Bank v. LeBeau, 195 Mich. 502, 161 N. W. 974, L. R. A. 1917D, 852, a father deposited his money in the name of himself and daughter, with a provision that each might draw therefrom “during their joint lives, and that any balance upon the death of either shall belong to the survivor.” The father retained the pass book. The daughter survived him, and it was held that she was entitled to the fund. It appeared in that case *509that the daughter came into possession of the pass book before the father’s death. But the court did not consider this fact, saying: “It is not necessary to predicate determination upon the fact that the pass book prior to the death of Buchrist LeBeau was in the possession of the donee, and to draw an inference from that possession that the same was given to her by her father in his lifetime with the intention of giving her the fund represented thereby. He had already given her the fund by his unequivocal act at the moment the deposit was made.”
A delivery of the pass book is not required in California. In Kennedy’s Admr. v. McMurray, 169 Cal. 287, 146 Pac. 647, Ann. Cas. 1916D, 515, a deposit was made in the name of a father and daughter, with a provision that the sums so deposited should be “joint as to time, title and possession,” and should be payable to either of them. The title to the surviving daughter was upheld, and the court said that the fact that the father retained exclusive control of the pass book during his lifetime did not affect the result.
I am not so sure of the law of New York or Missouri. I do not find a decision of the court of - last resort in either state. In the former, there is some confusion in the decisions of the inferior courts. But in McElroy v. National Sav. Bank, 8 App. Div. 192, 40 N. Y. S. 340, a husband made a deposit to the credit of himself and wife, with a provision that either or the survivor might draw; and it was held that the gift did not require a delivery of the pass book to complete it. In West v. McCullough, 123 App. Div. 846, 108 N. Y. S. 493, a husband opened a savings bank account in the name of himself and wife, and it was held that the latter acquired a right of survivorship. The court said that at common law a husband could, by making a deposit or taking a security in the name of himself and wife, create a right of survivorship in the wife; and that the transaction was not strictly a gift inter vivos or causa mortis, and that delivery was “neither necessary nor practical.”
In Commonwealth Trust Co. v. Du Montimer, 193 Mo. App. 290, 183 S. W. 1137, it was held that when a deposit was made in a savings bank in the name of the depositor and another, there was a completed gift of a joint interest therein, though the depositor retained the pass book.
Other eases reject the doctrine that the transaction is a gift. In Deal’s Admr. v. Merchants’ & Mechanics’ Sav. Bank, 120 Va. *510297, 91 S. E. 135, L. R. A. 1917C, 548, a decedent deposited money to the joint account of herself and sister. In holding that the surviving sister took the fund, the court put its decision on the ground of the contract entered into by the bank when it accepted the deposit, saying: “It was a pure contractual relation, and no question of gift or trust arises in determining the rights of the parties under such a contract.”
In Chippendale v. North Adams Savings Bank, 222 Mass. 499, 111 N. E. 371, it.was held that, where a depositor provided that funds theretofore standing in his name should be paid during the joint lives of himself and sister to either of them, and what remained, to the survivor, the contract with the bank vested title to the bank book and deposit in the sister after the depositor ’s death, not by way of gift, but by force of that contract.
Our own cases are in entire accord with the reasoning of these cases. While we treat such transactions as gifts, we treat the contract as the basis of the right. In Howard, Admr. v. Windham County Savings Bank, 40 Vt. 597, one deposited money to the credit of another and took and retained the pass book. This Court held that a gift was thereby perfected. But where was the delivery? The answer is simple enough: There was nothing to deliver. The bank by accepting the deposit in the name of the donee became the debtor of the donee. The rights of the donee vested at once, and the engagement of the bank took the place of and was equivalent to a delivery of the thing given. “The bank,” says Judge Wilson, “in virtue of the deposit, had the right to regard Adaline F. Brown (the donee) as the depositor and legal owner of the money. The transaction constituted an agreement, a legal privity between the bank and Adaline F. Brown, by force of which the bank became 'accountable to her and to no other person.”
In harmony with this holding is Mason v. Hyde, 41 Vt. 232. Thomas Hyde, in consideration of a town order made payable to his son Horace, agreed to enlist to the credit of the town of Barton. Such an arrangement was consummated and Hyde enlisted and died in the service. The order was delivered to Thomas and was never delivered to Horace. A question arose between the administrator of the former and the guardian of the latter as to the ownership of this order. It was held that Horace owned the order by force of the original contract. “The legal title to the order, ’ ’ says the Court, ‘ ‘ and the money therein sped*511fied, vested in Horace H. Hyde from the beginning, and there was no necessity of any further delivery of the order in order to perfect his title to the property. ’ ’
I am not unmindful of the fact that this deposit stood in the name of Hawks and that the claimant’s interest came only by way of an assignment from Hawks. So did Houghton’s. The result is the same. The bank approved the arrangement in advance. The claimant’s rights vested immediately upon the conclusion of the deal between Houghton and Hawks.
Thus far, I have said nothing regarding the evidence tending to show an actual delivery of the pass book. I have not overlooked it, however, and I insist that on this question, also, the case was for the jury. Hawks testified that he delivered the book to them — meaning Houghton and the claimant. The book then passed from hand to hand between them. The delivery to one joint tenant is a delivery to both. East Rutherford Savings, Building and Loan Assn. v. McKenzie, supra. The boob was afterwards in the claimant’s possession. All this was enough to send the case to the jury for such inferences and conclusions as seemed to them warranted.
Much stress is laid by the majority upon the use of the word “or” instead of the word “and” in this order. If its terms had been to pay Houghton or the claimant, with nothing more, I might not take issue on this point. But when the words “or the survivor” are added, a very different situation is created. Then, the use of the word “or” will not be allowed to defeat the donative intent so unmistakably indicated. Dunn v. Houghton, supra. In Kelly v. Beers, 194 N. Y. 49, 86 N. E. 980, 128 Am. St. Rep. 543, Erwin v. Felter, Marston v. Industrial Trust Co., and Whitehead v. Smith, supra, the word “or” is the word used.
Much stress is also laid by the majority upon the fact that Houghton could withdraw all the funds and thus in effect destroy the gift. So could the claimant. But this does not affect the result. It was an incident of the relation established in the deposit. Dunn v. Houghton, supra; Kelly v. Beers, supra. He could have done this if he had made delivery of the boob. He would then be as much entitled to the possession of the book as the claimant; and it is only a rule of the bank that required the production of the boob, which rule could be waived at the pleasure of the bank.
So far as considered, the record shows no error.
Miles, J., concurs in this dissent.
*512On Motion foe Reargument.
Slack, J.
After tbe foregoing opinion was promulgated, the claimant moved for leave to reargue the case, and incorporated into his motion an exhaustive brief, wherein he cited a large number of authorities not cited in his original brief. lie asked for a reargument on the grounds that the case was not thoroughly argued orally, that it is of great importance to himself and many others, and in view of new points made in the motion, and new authorities cited. He was represented in the trial below, and at the hearing in this Court, by the same able counsel who present this motion. At the hearing in this Court they submitted a brief of nineteen pages, and argued the case orally as fully as they desired to, — at least they did not intimate the contrary.
Moreover, “it is a general rule that failure to present a case fully or to give sufficient attention to the argument on a former hearing does not, in a court of last resort, afford ground for granting a new trial.” Cunningham v. Blanchard, 85 Vt. 494, 501, 83 Atl. 469, 472.
Neither will this Court grant a rehearing for the purpose of permitting a party to raise questions not presented at a former hearing. Cunningham v. Blanchard, supra; Van Dyke v. Cole, 81 Vt. 399, 70 Atl. 593, 1103.
All questions raised by the motion, except the last, fall within one or the other of these two rules, and therefore do not show grounds for reargument.
The last point made in the motion does not concern the question of reargument, but rather the disposition that should be made of the ease.
It is there claimed by the contestant that on a new trial he will be able to make a stronger case than he was able to make at the former trial because certain important evidence then offered by him, and the benefit of which he is entitled to, was improperly excluded. Whether or not such evidence was admissible is not now before us to-pass upon. Yet we think, in view of the claim made, that under our practice the case should be sent back for another trial, to the end that no injustice be done. Hebard v. Cutler, 91 Vt. 218, 99 Atl. 879; Gaines v. Baldwin, 92 Vt. 451, *513104 Atl. 825; La Pointe v. Sage, 90 Vt. 560, 99 Atl. 233; Bonnette v. Molloy, 209 N. Y. 167, 102 N. E. 359.

Motion to reargue denied. Judgment reversed and cause remanded.